UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 þ Annual report pursuant to section 13 or 15(d) of the securities exchange act of 1934for the fiscal year endedJuly31, 2013, or oTransition report pursuant to section 13 or 15(d) of the securities exchange act of 1934. Commission File Number:1-36015 STRAIGHT PATH COMMUNICATIONS INC. (Exact name of registrant as specified in its charter) Delaware 45-2457757 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5300 Hickory Park Drive, Suite 218, Glen Allen, Virginia, 23059 (Address of principal executive offices, zip code) (804) 433-1522 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Class B common stock, par value $.01 per share Name of each exchange on which registered NYSE MKT Securities registered pursuant to section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoþ As of October17, 2013, the registrant had outstanding 787,163 shares of Class A common stock and 10,974,784 shares of ClassB common stock.No shares of stock were held in treasury by Straight Path Communications Inc. DOCUMENTS INCORPORATED BY REFERENCE The definitive proxy statement relating to the registrant’s Annual Meeting of Stockholders, to be held January 16, 2014, is incorporated by reference into Part III of this Form 10-K to the extent described therein. Explanatory Note The purpose of this Amendment No. 1 to the Annual Report on Form 10-K of Straight Path Communications Inc. for the year ended July 31, 2013, filed with the Securities and Exchange Commission on October 29, 2013 (the “Form 10-K”), is solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-K formatted in XBRL (extensible Business Reporting Language). No other changes have been made to the Form 10-K. Part IV Item15. Exhibits, Financial Statement Schedules. (a) The following documents are filed as part of this Report: 1. Report of Independent Registered Public Accounting Firms on Combined and Consolidated Financial Statements Combined and Consolidated Financial Statements covered by Report of Independent Registered Public Accounting Firm 2. Financial Statement Schedule. All schedules have been omitted since they are either included in the Notes to Combined and Consolidated Financial Statements or not required or not applicable. 3. The exhibits listed in paragraph (b)of this item. (b) Exhibits. Exhibit Number Description of Exhibits Separation and Distribution Agreement, dated July 31, 2013 Amended and Restated Certificate of Incorporation of the Registrant By-laws of the Registrant 2013 Stock Option and Incentive Plan# Transition Services Agreement, dated July 31, 2013 Tax Separation Agreement, dated July 31, 2013 Subsidiaries of the Registrant Consent of Zwick & Banyai, PLLC Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. # Management contract or compensatory plan or arrangement. (1)Incorporated by reference to the Company’s Form 10-12G/A filed July 31, 2013. (2)Incorporated by reference to the Company’s Form 10-K filed October 29, 2013. 27 Signatures Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Annual Report on Form 10-K/A to be signed on its behalf by the undersigned, thereunto duly authorized. STRAIGHT PATH COMMUNICATIONS INC. By: /s/ Davidi Jonas Davidi Jonas ChiefExecutiveOfficer Date:October29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934, this Annual Report on Form 10-K/A has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signature Titles Date /s/ Davidi Jonas Chief Executive Officer, President and Director October 29, 2013 Davidi Jonas (Principal Executive Officer) /s/ Jonathan Rand Chief Financial Officer (Principal Financial Officer and October 29, 2013 Jonathan Rand Principal Accounting Officer) /s/ K. Chris Todd Director October 29, 2013 K. Chris Todd /s/ William F. Weld Director October 29, 2013 William F. Weld /s/ Fred S. Zeidman Director October 29, 2013 Fred S. Zeidman
